DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant claims that “claims 1-9 and 15-20 recite patent-eligible techniques for improving generation of predictive visualizations.” The Examiner respectfully disagrees. The use of the “mobile computing device” configuration as described to generate a “highly accurate determination of the sweat pH” and the use of “massive server-side computing resources” to generate “better visualizations” indicate an improvement to the cited abstract idea, however does not indicate an improvement to the computer technologies that the judicial exception is implemented on. Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Applicant further claims that “claims 10-14 recite a patent-eligible improvement in treatment.” The Examiner respectfully disagrees. The limitation of “topically administering the recommended skincare product to the skin” has been analyzed as being an impractical extra -solution activity. MPEP section 2106.04(d)(2)(c) indeed recites step c for altering the “order and timing of the vaccinations”, however the step of merely topically administering the recommended skincare product does not provide “particular” treatment steps; see MPEP 2106.04(d)(2)(a.).

Applicant further claims that “even if directed techniques for ‘managing skin health of a subject,’ this is not a patent-ineligible ‘certain method of organizing human activity.’ Examiner respectfully disagrees and asserts the underlined limitations as recited in the rejection constitute certain methods of organizing human activity under broadest reasonable interpretation. Analyzing physical characteristics such as sweat pH to then determine a skincare recommendation and then generate a visualization or steps that are analogous to a medical professional, such as a dermatologist for example, treating a patient, thus constituting, under broadest reasonable interpretation, social activities that fall under the concept of managing interactions.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are related to a system. Claims 10-14 are related to a method. Claims 15-20 are related to a method. Accordingly, claims 1-18 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system for generating predictive visualizations of a result of a skin treatment regimen, the system comprising: 
a server computing system comprising one or more computing devices; at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed; and a mobile computing device comprising: at least one processor; 
a display device; 
a camera; and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device to: 
capture an image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device; 
determine the sweat pH of the subject by analyzing the color produced by the physical collection device; and 
transmit the sweat pH and the image of the area of interest to the server computing system; wherein the server computing system is configured to: 
determine a skincare product recommendation based on the sweat pH; 
generate a visualization indicating a result of applying the skincare product to the area of interest based on the sweat pH, the image of the area of interest, and the skincare product; and 
transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject.

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because the steps of determining the sweat pH of a subject, determining a skincare product based on the pH results and then “generating” a visualization indicating a result of applying the product are steps to manage the skin health of the subject.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claims 2, 3 recites further data used for the determining step of the product recommendation, further reciting the abstract idea. Claims 5 and 6 further recites describing the generating a visualization step. 


Additionally, representative independent claim 10 includes limitations that recite at least one abstract idea. Specifically, independent claim 10 recites:

A method for treating a patient with a skin condition associated with high sweat pH, the method comprising: 
determining a sweat pH of skin of the patient by: applying at least one physical collection device to the skin of the patient, wherein the physical collection device is configured to produce a color indicative of the sweat pH of the skin; and 
using a mobile computing device to determine the sweat pH by performing a colorimetric analysis of an image of the at least one physical collection device captured by the mobile computing device; 
determining a recommended skincare product to treat the skin condition based on the sweat pH; and 
topically administering the recommended skincare product to the skin.

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because treating a patient with high sweat pH with the steps of determining the sweat pH of a subject, determining a skincare product based on the pH results and are steps to manage the skin health of the subject.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claim 11 describes the skin diseases that a subject can be treated for. Claim 12 describes the selection of products that can be used for the determined treatment.


Additionally, representative independent claim 15 includes limitations that recite at least one abstract idea. Specifically, independent claim 15 recites:

A method of generating a visualization of a subject to indicate future predicted changes that result from a skin treatment regimen, the method comprising: 
capturing, by a mobile computing device, a first image of a physical collection device applied to a skin area of the subject, wherein the physical collection device changes color in response to a pH of sweat excreted by the skin area;  
LORL\69651AP d-x-17-capturing, by the mobile computing device, a second image of a face of the subject; 
determining, by the mobile computing device, the pH of the sweat excreted by the skin area based on the first image; 
transmitting, by the mobile computing device, the pH of the sweat and the second image of the face of the subject to a server computing system; 
receiving, by the mobile computing device from the server computing system, an indication of a recommended skincare product and a visualization of the subject, wherein the recommended skincare product is determined by the server computing system based on at least the pH of the sweat, and wherein the visualization of the subject is generated by the server computing system and includes the second image of the face of the subject modified to show future predicted changes in the face of the subject based at on at least the pH of the sweat, the recommended skincare product, and the second image of the face of the subject; and
presenting, by the mobile computing device, the visualization of the subject to the subject.

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because the steps of determining the sweat pH of a subject, determining a recommendation of a skincare product based on the pH results and the image of a subject and then “generating” a visualization indicating a result of applying the product based on the pH, the recommended product and the second image of the subject are steps to manage the skin health of the subject.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claim 16 recites how the determination of a skincare product is further based on analyzing environmental information, thus further describing the abstract ideas. Claims 17, and 18 further recites determining the skin product based on a subject’s current skin condition, thus further describing the abstract idea. Claim 19 further describes the determining of pH step. 


2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):



Regarding claim 1:

A system for generating predictive visualizations of a result of a skin treatment regimen, the system comprising: 
a server computing system comprising one or more computing devices; at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically  for PEG Step 2B)
a mobile computing device comprising: at least one processor; 
a display device; 
a camera; and 
a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f))): 
capture an image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically  for PEG Step 2B); 
determine the sweat pH of the subject by analyzing the color produced by the physical collection device; and 
transmit the sweat pH and the image of the area of interest to the server computing system; wherein the server computing system is configured to (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically  for PEG Step 2B): 
determine a skincare product recommendation based on the sweat pH; 
generate a visualization indicating a result of applying the skincare product to the area of interest based on the sweat pH, the image of the area of interest, and the skincare product; and 
transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data) for PEG Step 2B).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the a server computing system comprising one or more computing devices and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed, capture an image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device using the camera and display device and further transmit the sweat pH and the image of the area of interest to the server computing system; wherein the server computing system, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. The use of a camera to capture the physical collection device that is used to make a color to indicate pH is used as a step to gather data of color that is used to make the judgement of sweat pH (see MPEP § 2106.05(g), additionally note 2106.05(b) with the use of a particular machine with the involvement of extra solution activity).

Regarding the limitation of transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g)).

Claim 10 recites similar limitations with the addition of topically administering the recommended skincare product to the skin. This is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea by merely administering the determined medical product  (see MPEP § 2106.05(g)).

Claim 15 recites similar additional elements to that of claim 1.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to recommend skincare products and provide predictions, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, the dependent claims do not further limit the abstract idea:

Claims 2-4, 14, 16-18 further recites data gathering steps and transmitting the data for the determining step. Claims 7-9, 13 recites further explanation of the data gathering steps regarding the placement of physical collection devices to gather data. Claim 19 recites further data gathering steps of capturing images within a tolerance to be used for the determining of pH step. Claim 20 merely recites the use of a machine learning model using different factors including lighting conditions, image angles, etc. to be used for the determination of the pH, and thus merely recites the use of a computer to carry out the abstract idea.  

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the a server computing system comprising one or more computing devices and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the mobile computing device, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of at least one physical collection device configured to produce a color indicative of a sweat pH of a subject on whose skin the physical collection device is placed, capture an image of an area of interest of the skin of the subject; capture an image of the at least one physical collection device using the camera and display device and further transmit the sweat pH and the image of the area of interest to the server computing system; wherein the server computing system, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. The use of a camera to capture the physical collection device that is used to make a color to indicate pH is used as a step to gather data of color that is used to make the judgement of sweat pH (see MPEP § 2106.05(g) and (d)(II); using a physical device to produce a color that can be used to determine pH of a substance is an activity that is well-understood, routine and conventional activity in laboratory fields). Additionally note 2106.05(b) with the use of a particular machine with the involvement of extra solution activity).

Regarding the limitation of transmit the visualization to the mobile computing device; wherein the instructions further cause the mobile computing device to: receive and present the visualization to the subject, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).).

Claim 10 recites similar limitations with the addition of topically administering the recommended skincare product to the skin. This is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea by merely administering the determined medical product  (see MPEP § 2106.05(g) and (d)(II).).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/6/22